Citation Nr: 0915935	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-28 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1953 to 
September 1955.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified before the undersigned at a March 2009 
video hearing at the Board.  A transcript of the hearing is 
of record.

The Board notes that the claim at issue was previously 
remanded by the Board in May 2008, for further evidentiary 
and procedural development.  This was accomplished, and the 
Board concludes that it may proceed with a decision at this 
time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An April 2002 RO decision denied the appellant's claim 
for entitlement to service connection for PTSD.

2.  Evidence associated with the claims file after the last 
final denial in April 2002 is new evidence, however, 
considered with the previous evidence of record, it does not 
raise a reasonable possibility of substantiating the 
Veteran's claim and is therefore not material.





CONCLUSIONS OF LAW

1.  The April 2002 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the April 2002 RO decision in 
connection with Veteran's request to reopen a claim of 
service connection for PTSD is not new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in October 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, this letter advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein.  This letter also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In light of the Board's 
decision herein the rating and effective date issues are 
moot.  

The Board observes that the October 2004 letter was sent to 
the Veteran prior to the April 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
the October 2004 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and 
Dingess, supra. 

With respect to the Veteran's request to reopen a previously 
disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The Board notes 
that the October 2004 letter provided this notice, in part, 
to the Veteran.

The Board acknowledges that the October 2004 letter did not 
specifically identify the evidence required to substantiate 
the elements needed for service connection that were found 
insufficient in the prior denial.  The Veteran's claim for 
service connection for PTSD was previously denied because the 
Veteran's stated stressors were found to be unverifiable.  
However, the Board notes that the October 2004 letter did 
include a questionnaire which requested information regarding 
the events which the Veteran thinks contributed to his PTSD.  
Additionally, the RO sent a letter to the Veteran, dated 
January 2005 that further requested specific information 
regarding the Veterans claimed stressors, including date 
ranges of the events and specific names of other individuals 
involved.  Moreover, the Board concludes that the Veteran 
demonstrated actual knowledge of the need to submit evidence 
regarding his stressors based on the Veteran's statements in 
the original notice of disagreement (NOD), dated May 2002, as 
well as his NOD related to his current appeal, dated May 
2005.  In both of these letters, the Veteran states that his 
personnel records should be obtained so that his stated 
stressors can be verified.  Additionally, the Veteran's 
representative sent a correspondence dated February 2005 that 
stated specific time frames for two of the Veteran's 
stressors.  Finally, the Veteran wrote a letter, dated April 
2008, in which he attempted to further clarify the details 
regarding his stated stressors.  Under these circumstances, 
the Board finds that any VCAA notice error with respect to 
this provision of first element notice is non-prejudicial to 
the Veteran, and that the Board may proceed with its 
decision.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication, such 
as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations was furnished 
to the Veteran.  For those elements of notice that the 
Veteran was not specifically informed, the Board has 
demonstrated that any defective pre-decisional notice error 
is non-prejudicial in terms of the essential fairness of the 
adjudication, and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's induction and separation examination reports, 
VA treatment records and private treatment records are 
associated with the claims folder.  

VA has no obligation to provide an exam where new and 
material evidence is not presented or secured to reopen a 
finally adjudicated claim.  38 C.F.R. 
§ 3.159(c)(4)(i)(C)(iii) (2008).  Therefore, VA is not 
required to provide the Veteran with a VA examination in 
conjunction with this claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for PTSD.  This claim is 
based upon the same factual basis as his original claim of 
entitlement to service connection for PTSD, which was denied 
in the April 2002 RO rating decision.  As such, it is 
appropriate for the Board to consider this claim as a request 
to reopen the previously denied claim.  See Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Veteran's initial claim of entitlement to service 
connection for PTSD was denied by an RO rating decision dated 
in April 2002.  This rating decision indicates that the basis 
for the RO's denial was a lack of evidence verifying the 
Veteran's claimed stressors.  The evidence under 
consideration, at the time of the prior denial consisted of 
the Veteran's claim for service connection for PTSD; a C&P 
examination report dated February 2002; a statement from the 
Veteran, dated December 2001, that provided information 
regarding the Veteran's stressors; and a letter from a 
private doctor, dated August 2001, regarding the Veteran's 
PTSD treatment.  The Veteran did not timely appeal this 
decision; therefore, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  The Veteran filed a 
request in September 2004 to reopen this previously 
disallowed claim, and in the April 2005 rating decision, the 
RO denied the Veteran's request to reopen his claim for PTSD 
because the Veteran failed to provide any new and material 
evidence.  The Veteran timely appealed the RO's April 2005 
decision.  Id.

In relation to the Veteran's appeal of the RO's April 2005 
decision, additional evidence was associated with the claims 
file, including:  private medical records dating from October 
1989 to December 2004; letters in support from his friend, 
dated March 2005, and from his wife, dated February 2005; VA 
treatment records dating from July 2001 to July 2006; 
additional statements from the Veteran dated February 2005, 
November 2006 and April  2008; and a response from CURR, 
dated August 2006, regarding the verification of the 
Veteran's claimed stressor statements.

The Board has carefully reviewed the newly submitted 
evidence.  And while such evidence is considered new, it is 
not material.  More specifically, it does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim.
In order to warrant service connection for PTSD the Veteran 
would have to show (1) the existence of a current disability; 
(2) the existence of the disease or injury in service, and; 
(3) a relationship or nexus between the current disability 
and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  In addition to the general 
rules of service connection noted above, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
The Board notes that the Veteran has been diagnosed with 
PTSD.  However, the Veteran's original request for service 
connection was not denied because of a lack of current 
disability, but rather because that disability could not be 
linked to any verifiable in-service stressors.  Therefore any 
evidence, in order to be considered new and material would 
have to provide specific information that could be used to 
verify the Veteran's claimed stressors.

The Board acknowledges that new evidence was obtained in 
regards to the Veteran's claim for PTSD.  The Veteran 
provides various statements, as noted above, that provide 
previously unavailable details regarding the Veteran's 
claimed stressors including more specific dates and specific 
names of individuals involved in the relevant events.  This 
additional information was used to seek verification from 
CURR regarding the stated incidents.  The Board finds that 
this evidence is new as it has not been previously 
considered.  However, as will be explained below, the 
evidence, while new, is not material.
In addition, other evidence to be recently added to the C-
file includes private medical records dating from October 
1989 to December 2004; letters in support from his friend, 
dated March 2005, and from his wife, dated February 2005; and 
VA treatment records dating from July 2001 to July 2006.  
Unfortunately, the letters and the treatment records are 
cumulative and redundant to already existing evidence and 
serve only to show a current diagnosis of PTSD and relay 
already available information regarding the Veteran's claimed 
stressors.  Therefore the Board finds that while not 
previously reviewed, this evidence is neither new nor 
material.  

With respect to the basis for the April 2005 RO denial, the 
Board observes that none of the newly submitted evidence 
verifies the Veteran's claimed stressors.  The new 
information provided by the Veteran did provide a more 
detailed description of the events claimed as stressors as 
well as more specific dates regarding the time of their 
occurrence and the names of some of the individuals involved, 
therefore addressing the reason that his claim was previously 
denied.  However, the information provided was still 
insufficient to verify the occurrence of the events claimed, 
as noted in the response from CURR which stated that while 
the Veteran's unit history did verify that the unit had 
received battle credits and honors, there were no documented 
incidents of combat in 1954 during the Veteran's stated time 
frame, or any other evidence confirming the Veteran's claimed 
stressors.  As such, the new information fails to raise a 
reasonable possibility of substantiating the claim.  As 
stated above, any new evidence produced would have to verify 
the Veteran's claimed stressors in order to be considered 
material.  The new evidence produced, including additional 
statements from the Veteran dated February 2005, November 
2006 and April  2008; and a response from CURR, dated August 
2006, fail to provide any verification of the Veteran's 
claimed stressors.  Therefore, the Board finds that the new 
evidence provided by the Veteran does not meet the above 
stated requirement and therefore cannot be considered 
material. 

In light of the above, the Board finds that the evidence 
obtained in conjunction with the Veteran's request to reopen 
his previously disallowed claim, while new, is not material.  
In this regard, none of the evidence associated with the 
record since the April 2005 decision verifies the Veteran's 
claimed stressor events.  Since none of this newly submitted 
evidence pertains to the reasons for the prior denial nor 
raises the reasonable possibility of substantiating the 
Veteran's underlying claim, his request to reopen the 
previously disallowed claim of entitlement to service 
connection for PTSD is denied.  38 C.F.R. § 3.156(a).


ORDER

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


